DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with  Mr. Andrew Ulmer on 5/4/2022 (Confirmed by phone message).
The application has been amended as follows: 
Claim 15 is now cancelled.
Claim 11 as in the preliminary amendment filed on 5/3/2022, line 13, “installed on the rotatable body.” Was replaced by - - installed on the rotatable body; wherein the rotatable body is a drive shaft. - - 
Claims 11, 13, 14, 16-17 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 11 has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claim including  a method comprising 
rotating a rotatable body in response to a command torque signal, the rotatable body coupled to an elongate member, the elongate member coupled to a medical instrument and configured to articulate the medical instrument in response to rotation by the rotatable body; detecting an actual torque by the rotatable body; generating an actual torque signal in response to the actual torque detected by a torque sensor; and adjusting the command torque signal in response to the actual torque signal; wherein the detecting of the actual torque is performed by the torque sensor installed on the rotatable body; wherein the rotatable body is a drive shaft (as evidence in application’s disclosure figures 5, 11a, b, see paragraph 43 and amendment to the specification filed on 5/3/2022, see paragraph 40). Further, the closet prior art:  Wang, U.S Pat 6,436,107, fails to teach or render obvious a method with the above required limitations.  For-example, Wang teaches a robotic surgical system 26, as best seen in figures 1, 7 has an elongate member 80, an input device 48, a driver  84 with a motor configured to generate torque data, a position sensor 172.  There is, however, no reference or combination of reference that discloses rotating a rotatable body in response to a command torque signal, the rotatable body coupled to an elongate member, the elongate member coupled to a medical instrument and configured to articulate the medical instrument in response to rotation by the rotatable body; detecting an actual torque by the rotatable body; generating an actual torque signal in response to the actual torque detected by a torque sensor; and adjusting the command torque signal in response to the actual torque signal; wherein the detecting of the actual torque is performed by the torque sensor installed on the rotatable body; wherein the rotatable body is a drive shaft.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699. The examiner can normally be reached Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VI X NGUYEN/Primary Examiner, Art Unit 3771